U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54205 HUAYUE ELECTRONICS, INC. (Name of Registrant in its Charter) Delaware 20-2188353 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 51 Huilingxi Road, Zhouhuizheng, Wujin District Changzhou, Jiangsu Province, P.R. China 213022 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-519-83630688 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: April 13, 2012 Common Voting Stock: 30,067,741 HUAYUE ELECTRONICS, INC. QUARTERLY REPORT ON FORM 10Q FOR THE FISCAL QUARTER ENDED FEDBRUARY 29, 2012 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheet – February 29, 2012 and May 31, 2011 2 Consolidated Income Statement - for the Three and Nine Month Periods Ended February 29, 2012 and 2011 3 Consolidated Statement of Stockholder Equity - for the Nine Months Ended February 29, 2012 4 Consolidated Statement of Cash Flows – for the Nine Months Ended February 29, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 Part II Other Information Item 1. Legal Proceedings 23 Items 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 HUAYUE ELECTRONICS, INC. CONSOLIDATED BALANCE SHEET February 29, 2012 May 31, 2011 unaudited Assets Current assets: Cash and cash equivalent $ $ Accounts receivables, net Prepaid account Due from related parties Other receivables Inventory Other assets - Total current assets Plant, property and equipment, net Marketable securities - available for sale Total assets Liabilities and Stockholders’ Equity (Deficit) Liabilities: Current liabilities: Accounts payable Tax payable Short-term debt Notes payable Customer deposit Due to related parties Other payable Total current liabilities Total liabilities Stockholders’ equity Common stock, par value $0.001 per share;60,000,000 shares authorized and30,067,741 shares, and 29,401,500 shares issued and outstanding at February 29, 2011, and May 31, 2011, respectively Additional Paid In Capital Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 2 HUAYUE ELECTRONICS, INC. CONSOLIDATED INCOME STATEMENT UNIT: USD$ FOR THE THREE MONTHS ENDED FEBRUARY 29, FOR THE NINE MONTHS ENDED FEBRUARY 29, Sales Revenue $ Cost of Goods Sold Gross Profit Selling Expenses G&A Expense Total expense Income from operations Interest Income (Expense) Other income (Expense) Profit before tax Income tax Net income Other comprehensive income Foreign currency translation adjustment ) ) Comprehensive income $ $
